In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Underwood, J.), dated August 20, 1996, which granted the defendants’ motion for summary judgment dismissing the complaint based on the plaintiff’s failure to sustain a serious injury as defined by Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court’s conclusion that the defendant established a prima facie entitlement to judgment as a matter of law that the plaintiff did not sustain serious injury as defined by Insurance Law § 5102 (d) (see, Nicosia v Straberg, 236 AD2d 595; Locasio v Astoria-Bus Co., 236 AD2d 447). The evidence adduced by the plaintiff in opposition failed to rebut the defendant’s prima facie showing (see, Williams v Toshiko, 237 AD2d 350; Nicosia v Straberg, supra). Therefore, the court correctly awarded summary judgment to the defendants. Miller, J. P., Thompson, Joy and Luciano, JJ., concur.